Citation Nr: 0022388	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  98-09 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include as due to an undiagnosed illness. 

2.  Entitlement to service connection for a disorder of 
multiple joints, to include as due to an undiagnosed illness.

3.  Entitlement to an  increased disability evaluation for 
right shoulder sprain with degenerative joint disease, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The veteran served in active service from January 
1977 to April 1992. 


FINDINGS OF FACT

1.  The veteran's claim of service connection for a low back 
disorder, to include as due to an undiagnosed illness, is 
meritorious on its own or capable of substantiation.

2.  The veteran's disorder of multiple joints, which has been 
medically characterized as degenerative disease of the joints 
and probably early rheumatoid type arthritis, became manifest 
within a one year period of the veteran's discharge from 
service.

3.  All relevant evidence necessary for an equitable 
resolution of the issue of an increased evaluation for right 
shoulder sprain with degenerative joint disease has been 
obtained by the RO.

4.  The veteran's service medical records indicate that he is 
right-handed.  His right shoulder disability is characterized 
by a history of status post right acromioclavicular 
separation with residual pain, degenerative changes of the 
right acromioclavicular joint, and pain radiating to the neck 
and down the arms.  His shoulder range of motion is 180 
degrees of extension, with abduction limited to 160 degrees. 

5.  The veteran's right shoulder disability is not 
characterized by nonunion without loose movement, nonunion 
with loose movement, or dislocation of the clavicle or 
scapula.  He does not have favorable, unfavorable or 
intermediate ankylosis of the scapulohumeral articulation; 
and his range of motion is not limited to shoulder level, 
midway between the side and shoulder level, or to 25 degrees 
from the side.  Also, the evidence does not show current 
malunion of the humerus with moderate or marked deformity; or 
recurrent dislocation of the humerus at the scapulohumeral 
joint with infrequent episodes and guarding of movement at 
shoulder level, or with frequent episodes and guarding of all 
arm movements.  No fibrous union of the humerus, nonunion 
(false flail joint) of the humerus, or loss of the head of 
the humerus (flail shoulder) are noted.

6.  The veteran's right shoulder disability is characterized 
by post-traumatic osteoarthritis, as evidenced by x-rays 
studies, but not by occasional incapacitating exacerbations.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a low back disorder, to include as due to an undiagnosed 
illness, is well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The veteran's disorder of multiple joints, to include 
arthritis of the neck, hands, ankles, knees, and left hip, 
was incurred in active military service, or may be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (1999).

3.  The criteria for assignment of a disability evaluation in 
excess of 10 percent for right shoulder sprain have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200, 5201, 
5202, 5203 (1999); DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995); Butts v. Brown, 5 Vet. App. 532 (1993)

4.  The criteria for a 10 percent disability evaluation for 
arthritis of the right shoulder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.58, 4.59, 4.71a, Diagnostic Codes 5010, 5003 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection.

As a preliminary matter, the Board finds that the veteran's 
claims are "well-grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991). See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the veteran has 
presented claims which are not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claims.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed with respect to the claim of service 
connection for a disorder of multiple joints.  Accordingly, 
no further assistance to the veteran with respect to this 
issue is required to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a) (West 1991).  However, as additional 
development is required with respect to the issue of service 
connection for a low back disorder, this issue will be 
further discussed below, including in the REMAND portion of 
this decision.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.102, 
3.303(a) (1999).  Service connection may also be allowed on a 
presumptive basis for certain diseases, such as arthritis, if 
they become manifest to a compensable degree within one year 
after the veteran's separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  As well, a disability which is proximately due to, 
or results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (1999).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (1999).  

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  Thus, the claimant is 
required to establish a nexus between the claimed disability 
and his/her active military service, even if a continuity of 
symptomatology has been established under 38 C.F.R. 
§ 3.303(b).  See Clyburn v. West, 12 Vet. App. 296 (1999) 
(distinguishing the factual circumstances in Falzone v. 
Brown, 8 Vet. App. 398 (1995), and Hampton v. Gober, 10 Vet. 
App. 481 (1997)).

Lastly, in cases in which the veteran engaged in combat with 
the enemy during a period of war, satisfactory lay evidence 
will be accepted as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred, if 
consistent with the circumstances, conditions or hardships of 
such service.  See 38 U.S.C.A. § 1154(b).  However, the 
special consideration given to combat veterans only deals 
with the question of whether a particular disease or injury 
was incurred in or aggravated by service.  These provisions 
do not address the other two elements required for a service 
connected disability, namely a current diagnosis and a nexus 
to service.  Both of these elements require competent medical 
expertise.  See Caluza v. Brown, 7 Vet. App. 498 (1995); 
Fluker v. Brown, 5 Vet. App. 296, 299 (1993); Moray v. Brown, 
5 Vet. App. 211, 214 (1993); Cox v. Brown, 5 Vet. App. 93, 95 
(1993); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); 
Clarkson v. Brown, 4 Vet. App. 565, 567 (1993) (holding that 
lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded). 

A.  A Low Back Disorder, 
to Include as Due to an Undiagnosed Illness.

The veteran's service records shows he was awarded a Combat 
Action Ribbon (CAR) during his active service.  Since this 
award shows the veteran engaged in combat against the enemy 
during his period of active service, his lay testimony or 
statement is accepted as conclusive evidence of a low back 
injury incurred during combat.  See 38 U.S.C.A. § 1154(b).  
However, the veteran must still show, via competent medical 
expertise, that there is a nexus between the claimed disorder 
and his period of service.  Caluza, supra; Grottveit, supra; 
Clarkson, supra.

With respect to the service medical evidence, July 1981 
medical notations show the veteran continued to complain of 
stiffness in his joints and neck pain, and his diagnosis at 
that time was arthritic symptoms.  March 1982 notations show 
he complained of aching joints of the back, neck arms, hands, 
knees and ankles, and was diagnosed with probable early 
traumatic arthritis and arthralgia.  He was further followed 
up for arthritis of the fingers and upper T-spine.  And, 
April 1982 notations reveal he complained once again of back 
pain, and also of gas pain and diarrhea. 

Additionally, January 1984 notations show he complained of 
upper-mid back pain during extension/flexion bending, which 
was dull and located between the shoulder blades.  Objective 
examination revealed back tenderness and spasm of the 
paraspinous muscles on the left of T3-5, and his diagnosis 
was muscle strain of the upper back.  And, November 1990 
notations indicate the veteran complained of low back pain 
which began a few days prior, and that his diagnosis was low 
back strain.   

With respect to the post-service medical evidence, as further 
discussed below in section I, B, the veteran was diagnosed 
with degenerative disease of the joints and probable early 
rheumatoid type arthritis within a one year period of his 
discharge from service, as per December 1992 and March 1993 
VA joints examination reports.  See 38 C.F.R. §§ 3.307, 3.309 
(1999).  Specifically, the Board notes that the December 1992 
VA joints examination report notes the veteran complained of 
joint pain which started in the neck, and the March 1993 VA 
joints examination report notes he complained of pain in all 
bones at all times.  However, it is not clear from the 
medical evidence of record whether the veteran's post-service 
diagnoses of degenerative disease of the joints and probable 
early rheumatoid type arthritis include the joints of the low 
back. 

In this respect, 38 U.S.C.A. § 5107(b) expressly provides 
that the benefit of the doubt rule must be applied to a claim 
when the evidence submitted in support of the claim is in 
relative equipoise.  The evidence is in relative equipoise 
when there is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  When the evidence is in relative equipoise, the 
reasonable doubt rule must be applied to the claim, and thus, 
the claim must be resolved in favor of the claimant.  See 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994); Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).

In this case, the Board finds that the evidence shows the 
veteran had low back symptomatology, possibly arthritis-
related, during his active service, which has continued to 
the present.  As well, the Board notes that the veteran is 
currently diagnosed with degenerative disease of the joints 
and probable early rheumatoid type arthritis.  As such, the 
Board finds that the benefit of the doubt rule is applicable 
to this claim and, resolving all reasonable doubt in the 
veteran's favor, the veteran's claim for service connection 
for a low back disorder is well grounded.  38 U.S.C.A. § 5107 
(West 1991).  However, as further development is necessary 
prior to final adjudication on the merits, the veteran's 
claim is remanded.

B.  A Disorder of Multiple Joints,
to Include as Due to an Undiagnosed Illness.

The service medical records contain March 1982 notations 
showing the veteran complained of aching joints of the back, 
neck, arms, hands, knees and ankles, and of stiff hands.  He 
was referred for further evaluation and was diagnosed with 
probable early traumatic arthritis and arthralgia.  He was 
further followed up for arthritis in the fingers and upper T-
spine.  Additionally, a February 1983 radiology report shows 
the veteran had right proximal fifth metacarpal abnormality 
with appearance of old traumatic injury and degenerative 
arthritic changes.

February 1991 notations show the veteran had a prescription 
for Motrin 400 milligrams for arthritis refilled.  And, an 
April 1991 Report of Medical History reveals the veteran 
marked he had swollen or painful joints, and that he was 
diagnosed with degenerative bone disease. 

As to the post-service medical evidence, a June 1992 VA 
general examination report notes the veteran complained of 
right hand numbness, arthritis, and stiffness in the ankles, 
neck, knees, left hip and hand.  However, no diagnosis was 
rendered with respect to these symptoms.

A February 1992 VA joints examination report notes the 
veteran had complained of joint pain since 1982, which had 
started in the neck and in the proximal interphalangeal 
joints  and metatarsophalangeal joints.  At that time, he 
also reported pain in the ankles, knees and along the right 
side of the hip.  He noted early morning stiffness in the 
joints with no swelling, and his range of motion of the 
hands, knees, hips, right shoulder and left ankle were all 
within normal limits.  His diagnosis was degenerative disease 
of the joints.

A March 1993 VA joints examination report notes he complained 
of pain in all bones at all times, and noted he had 
difficulty driving secondary to his knee discomfort.  The 
veteran's pain was reported to be worse during the mornings.  
Upon objective evidence, he was not found to have joint 
abnormalities, and was noted to have normal range of motion 
in all joints examined with diffused arthritis-type pain in 
all joints.  And, upon objective examination, he was found to 
have a range of motion of the hands, knees, hips, right 
shoulder and left ankle within normal limits.  However, 
although x-rays of the veteran's hands, ankles, knees, and 
left hip were all normal, x-rays of his c-spine showed very 
minor degenerative changes.  The veteran was diagnosed with 
probable early rheumatoid type arthritis. 

After a review of the claims file, the Board finds that the 
veteran's service medical records show he complained of stiff 
hands, and aching joints of the neck, arms, hands, knees and 
ankles, as well as that he was diagnosed with probable early 
traumatic arthritis and arthralgia in March 1982.  
Additionally, an April 1991 Report of Medical History reveals 
the veteran marked he had swollen or painful joints, and that 
he was diagnosed with degenerative bone disease.  More 
importantly, the Board finds that the veteran was diagnosed 
with degenerative disease of the joints and probable early 
rheumatoid type arthritis within a one year period of his 
discharge from service, as per December 1992 and March 1993 
VA joints examination reports.  See 38 C.F.R. §§ 3.307, 
3.309(a) (1999).  As such, the Board finds the veteran has 
established service connection for a disorder of multiple 
joints, to include arthritis of the neck, hands, ankles, 
knees, and left hip, on a presumptive basis.  See 38 U.S.C.A. 
§§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) 
(1999).  Lastly, the Board notes that, as the benefit sought 
on appeal has been granted, no further discussion with 
respect to this issue as due to an undiagnosed illness, under 
38 U.S.C.A. § 1117 (West 1991) and 38 C.F.R. § 3.317 (1999), 
is warranted.

II.  Increased Rating for Right Shoulder
Sprain with Degenerative Joint Disease.

The veteran's claim for an increased evaluation in excess of 
10 percent for right shoulder sprain with degenerative joint 
disease is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed. Accordingly, 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a) 
(West 1991).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, 
the Board observes that the U.S. Court of Appeals for 
Veterans Claims (Court) has held that, when a veteran appeals 
the initial rating assigned after a grant of service 
connection, separate ratings may be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (1999).

Furthermore, when evaluating musculoskeletal disabilities, 
the VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which 
functional loss due to pain or weakness is demonstrated, and 
pain or weakness on use is not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).

In this case, in a March 1993 rating decision, the veteran 
was awarded service connection and a 0 percent evaluation for 
right shoulder sprain with degenerative joint disease, under 
Diagnostic Codes 5010 and 5203, effective April 1992.  
Subsequently, in a September 1997 rating decision, such award 
was increased to a 10 percent evaluation, effective May 1997.  
At present, the veteran's is currently seeking a disability 
evaluation in excess of 10 percent.

With respect to the evidence of record, the Board notes that 
the veteran's service medical records show he is right-
handed, and that he was treated for a right shoulder sprain 
during his service in 1985.  In this respect, a June 1992 VA 
joints examination report shows the veteran complained of 
right shoulder pain since a motor vehicle accident in 1985 
where he suffered a right acromioclavicular separation.  Upon 
examination, his right shoulder acromioclavicular joint was 
prominent, but non-tender, and his range of motion was full 
with abduction to 80 degrees.  His diagnosis was status post 
right acromioclavicular separation with residual pain.

A June 1992 VA general examination report shows the veteran 
complained of aching in the right shoulder blade, status post 
a motorcycle accident in 1984 with right acromioclavicular 
separation.  And a June 1992 radiology report reveals 
degenerative changes of the right acromioclavicular joint, 
with no evidence of recent fracture or dislocation.

Lastly, a June 1997 VA joints examination report indicates 
the veteran complained of right shoulder pain radiating to 
the neck and down the arms.  His range of motion was flexion 
to 180 degrees, extension to 20 degrees, internal and 
external rotation to 90 degrees, abduction to 160 degrees, 
and adduction to 20 degrees.  He was deemed to have some 
limitation of motion when he held the arm out and tried to 
rotate it into a dependent position, which was limitation of 
about 20 degrees.  This was the only limitation of motion 
found.  And, the veteran's x-ray studies performed at this 
time were normal.  The veteran's diagnosis was mild post-
traumatic osteoarthritis of the right shoulder with some 
limitation of motion when rotating the arm forearm downwards. 

With respect to the applicable law, Diagnostic Code 5010 
provides that arthritis due to trauma, substantiated by x-ray 
findings, will be rated as degenerative arthritis.  So, 
addressing the requirements of Diagnostic Code 5010, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200, etc.).  When the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Additionally, an increased 20 
percent evaluation is awarded if there is x-ray evidence of 
arthritis with occasional incapacitating exacerbations.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (1999).

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated under Diagnostic Codes 5200 
through 5203 (1999).  A distinction is made between major 
(dominant) and minor musculoskeletal groups for rating 
purposes.  Only one hand is to be considered major.  38 
C.F.R. § 4.69 (1999).  In this case, the Board notes that the 
service medical records show the veteran is right-handed, and 
thus, his major/dominant upper extremity is his right upper 
extremity.

Diagnostic Code 5200 rates ankylosis of the scapulohumeral 
articulation (scapula and humerus move as one piece).  
Specifically, favorable ankylosis of the scapulohumeral joint 
with abduction to 60 degrees, reaching the mouth and head, 
warrants a 30 percent evaluation for the major extremity.  
Intermediate ankylosis, between favorable and unfavorable, 
warrants a 40 percent evaluation for the major extremity.  
And, unfavorable ankylosis of the same extremity with 
abduction limited to 25 degrees is assigned a 50 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5200 (1999).

Limitation of motion of the arm is rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5201 (1999).  Under that diagnostic 
code, a 20 percent evaluation is warranted for the major (or 
dominant) extremity if motion is limited to shoulder lever.  
A 30 percent evaluation is assigned, if motion is limited to 
midway between the side and shoulder level.  And, a 40 
percent evaluation is assigned if there is a showing of 
limitation of arm motion to 25 degrees from the side.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5201 (1999).

Other impairment of the humerus is evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5202 (1999).  Under that diagnostic 
code, a 20 percent evaluation is assigned to the major 
extremity if with malunion of the humerus with moderate 
deformity, and a 30 percent evaluation is assigned if with 
malunion of the humerus with marked deformity.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5202 (1999).  Additionally, a 20 
percent evaluation is assigned for the major extremity with 
recurrent dislocation of the humerus at the scapulohumeral 
joint with infrequent episodes and guarding of movement at 
shoulder level, and a 30 percent is assigned if with frequent 
episodes and guarding of all arm movements.  A 50 percent 
evaluation is assigned upon a showing of fibrous union of the 
humerus.  A 60 percent evaluation is assigned where there is 
nonunion (false flail joint) of the humerus.  And, an 80 
percent evaluation is assigned if with loss of the head of 
the humerus (flail shoulder).  See id.

Impairment of the clavicle or scapula is evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5203 (1999).  Malunion of the 
clavicle or scapula of the major extremity is assigned a 10 
percent evaluation, and is rated on impairment of function of 
the contiguous joint.  Nonunion without loose movement is 
also assigned a 10 percent evaluation for the major 
extremity, but if nonunion with loose movement is present, a 
20 percent evaluation is assigned for this extremity.  
Lastly, dislocation of the of the clavicle or scapula of the 
major extremity is assigned a 20 percent evaluation.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5203 (1999).

Upon a review of the evidence, the Board finds the veteran's 
right shoulder disability is characterized by a history of 
status post right acromioclavicular separation with residual 
pain, degenerative changes of the right acromioclavicular 
joint, and pain radiating to the neck and down the arms.  The 
veteran's right shoulder has range of motion with 180 degrees 
of extension, but with abduction limited to 160 degrees, 
which is a limitation of about 20 degrees, including upon 
holding the arm out and trying to rotate the forearm 
downwards.

Thus, the Board finds that the veteran's right shoulder 
disability more nearly approximates a disability 
characterized by malunion of the clavicle or scapula of the 
major extremity, and thus, a 10 percent disability evaluation 
is appropriate under Diagnostic Code 5203.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5203 (1999).  However, the 
preponderance of the evidence is against an award in excess 
of 10 percent because this disability is not characterized by 
nonunion without loose movement, nonunion with loose 
movement, or dislocation of the clavicle or scapula.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5203 (1999).  Additionally, 
as the veteran's right shoulder abduction is only limited to 
160 degrees, the evidence does not show he has favorable, 
unfavorable or intermediate ankylosis of the scapulohumeral 
articulation.  38 C.F.R. § 4.71a, Diagnostic Code 5200 
(1999).  His right shoulder is not limited to shoulder level, 
midway between the side and shoulder level, or to 25 degrees 
from the side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(1999).

And, although the veteran's right shoulder has a history of 
status post right acromioclavicular separation, the evidence 
does not show current malunion of the humerus with moderate 
or marked deformity.  As well, the evidence does not show 
recurrent dislocation of the humerus at the scapulohumeral 
joint with infrequent episodes and guarding of movement at 
shoulder level, or with frequent episodes and guarding of all 
arm movements.  No fibrous union of the humerus, nonunion 
(false flail joint) of the humerus, or loss of the head of 
the humerus (flail shoulder) is present.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5202 (1999).

Moreover, the Board finds that the veteran's current right 
shoulder disorder is characterized by osteoarthritis, as 
evidenced by x-rays studies.  In this respect, 38 C.F.R. 
§ 4.58 indicates that amputation or injury to an upper 
extremity is not considered as a causative factor with 
subsequently developing arthritis, except in joints subject 
to direct strain or actually injury.  This will generally 
require a separate evaluation for the arthritis in the joint 
directly subject to strain.  See 38 C.F.R. § 4.58 (1999).  In 
this case, the service medical evidence shows the veteran 
sustained a direct strain/injury to the right shoulder during 
his service.  Additionally, the first indication of arthritic 
changes is shown in the June 1992 radiology report discussed 
above.  And, as shown by the June 1997 VA joints examination 
report, the veteran's osteoarthritis of the right shoulder is 
deemed to be post-traumatic.

As such, the Board finds that the veteran is entitled to a 
separate 10 percent evaluation for his right shoulder 
arthritis related to his shoulder sprain, under Diagnostic 
Codes 5003 and 5010 (1999).  See 38 C.F.R. §§ 4.58, 4.71a, 
Diagnostic Codes 5003, 5010 (1999).  However, as the right 
shoulder disability is not characterized by occasional 
incapacitating exacerbations, a disability evaluation in 
excess of 10 percent is not warranted.  See id. 

In evaluating the veteran's disability, the Board has 
considered the history of the veteran's disability, as well 
as the current clinical manifestations and the effect this 
disability may have on the earning capacity of the veteran.  
See 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999).  However, the Board 
does not find that the evidence shows the veteran has 
additional functional loss due to pain or weakness which is 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. § 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.

Finally, the Code of Federal Regulations, at 38 C.F.R. § 
3.321(b) (1999), provides that, in "exceptional case[s], 
where the schedular evaluations are found to be inadequate, . 
. . an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities . . ." may be 
granted.  Generally speaking, for a specific case to be 
deemed "exceptional," it should present "such an exceptional 
or unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(1999).

The Board finds that the veteran's right shoulder disability 
does not constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  Indeed, the evidence 
of record does not show either that the veteran's disability 
subjects him to frequent periods of hospitalization or that 
it interferes with his employment to an extent greater than 
that which is contemplated by the assigned rating, as deemed 
appropriate by the Board.  And, as is apparent from the 
foregoing discussion, it cannot be said that the schedular 
rating criteria are inadequate in this instance.


ORDER

The claim of entitlement to service connection for a low back 
disorder, to include as due to an undiagnosed illness, is 
well grounded; the appeal is granted to this extent only.

Service connection for a disorder of multiple joints, to 
include arthritis of the neck, hands, ankles, knees, and left 
hip, is granted.

An evaluation in excess of 10 percent for right shoulder 
sprain is denied.

A separate 10 percent disability evaluation for arthritis of 
the right shoulder is granted, subject to those provisions 
governing the payment of monetary benefits.  



REMAND

As the veteran's claim of service connection for a low back 
disorder is well grounded, there is a duty to assist him in 
developing his claim.  See 38 U.S.C.A. § 5107(a).  Based on a 
review of the record, the Board finds that further 
development of the veteran's claim is necessary prior to 
final adjudication and that the claim must be remanded to the 
RO for such development.  

As noted above, the veteran's service medical records contain 
July 1981 medical notations showing the veteran continued to 
complain of stiffness in his joints and neck pain, and his 
diagnosis at that time was arthritic symptoms.  And, more 
importantly, March 1982 notations show he complained of 
aching joints of the back, neck, arms, hands, knees and 
ankles, and was diagnosed with probable early traumatic 
arthritis and arthralgia.  He was further followed up for 
arthritis in the fingers and upper T-spine.  However, while 
the post-service evidence shows that the veteran was 
diagnosed with degenerative disease of the joints and 
probable early rheumatoid type arthritis within a year of his 
discharge from service, as per December 1992 and March 1993 
VA joints examination reports, it is not clear from this 
medical evidence whether the veteran's post-service diagnoses 
of degenerative disease of the joints and probable early 
rheumatoid type arthritis include the joints of the low back.

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by ordering a 
medical examination.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  As such, it is the Board's judgment that a 
thorough orthopedic examination, which includes a complete 
review of the relevant evidence of record and an opinion that 
more fully addresses the contended causal relationship, is 
warranted.  Green v. Derwinski, 1 Vet. App. 121 (1991). 

The RO should also secure any relevant treatment records that 
may be available. Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran 
and obtain and associate with the claims 
file any VA and non-VA medical records 
relating to evaluation or treatment for 
a low back disability and any of his 
service-connected disabilities, from 
1993 to the present.  The veteran should 
provide the RO with the appropriate 
authorizations to obtain the medical 
records. 

2.  The veteran should be scheduled for 
a VA orthopedic examination for the 
purpose of determining whether there is 
a causal relationship between any low 
back disability that may be present, to 
include degenerative or rheumatoid 
arthritis, and any service connected 
disability or any incident(s) of 
service, to include trauma.  All 
indicated studies should be performed, 
and the claims folder must be made 
available to the examiner for review.  
The examiner should review all pertinent 
records in the veteran's claims file, 
including the service medical records 
and the December 1992 and March 1993 VA 
joints examinations reports.  The 
examiner must then provide an opinion as 
to whether it is at least as likely as 
not that any low back disorder that is 
identified is proximately due to or 
results from any service connected 
disability, including but not limited to 
the service connected arthritis of 
multiple joints, or is causally related 
to any incident(s) of service.  The 
examiner must include the complete 
rationale for all opinions and 
conclusions expressed. 

3.  Thereafter, upon ensuring that the 
directives of this remand have been 
fully satisfied, the RO should 
readjudicate the issue of entitlement to 
service connection for a low back 
disorder, to include as due to an 
undiagnosed illness, taking into 
consideration 38 U.S.C.A. § 1117 (West 
1991), 38 C.F.R. § 3.317 (1999), and the 
holding in Neumann v. West, No. 98-1410 
(U.S. Vet. App. July 21, 2000).  In 
making its determination, the RO should 
review all the relevant evidence in the 
claims file.  If the determination 
remains unfavorable to the veteran, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case and provide an opportunity 
to respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 


- 18 -


